Title: To John Adams from François Adriaan Van der Kemp, 24 February 1794
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Kingston. 24 Febr. 1794.

Informed by the Resolution of the House of Representatives that our Government intends to arm Six frigates, I find me Self obliged, to make your Excellency acquainted with a worthÿ American, to whom, if known, perhaps maÿ be adjudged the command of one of them. at least—He will come in consideration if an excellent character, a prudent and manlÿ behaviour, experience in the art of navigation and cool intrepidity can entitle Him to it.  His name is Capt. Benj. Weeks.  In the American War, he commanded a Privateer—after the peace he was continually, employ’d by Mr. John Ross & Co and we crossed with Him the Atlantic in the Frigat L’Henriette—he lives in Philadelphia, and the mercantile house of Ross in that city  Shall provide Him with more favourable testimonies if theÿ are required.  A warm wish for America’s glorÿ—a conviction of your Excellency’s powerfull influence, and the knowledge of your Excellency’s principles must justifÿ these lines.
Permit me to assure your Excellencÿ, that I am with Sentiments of the highest consideration and respect / Sir! / Your Excellency’s most obedt. / humble Servant

Fr. Adr. van der Kemp
P.S. Captn. Weeks is not acquainted with my intercession—

